Citation Nr: 0318566	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-05 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from October 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the San 
Juan, Commonwealth of Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA), that denied the 
above claim.


REMAND

Unfortunately, remand is required for compliance with the 
duty to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 
2096 (2000).  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, the veteran's service medical records include an 
enlistment examination and treatment records, but not a 
discharge examination.  The veteran has reported that he was 
discharged from service due to depression.  It is unclear 
whether a discharge examination was done and whether a report 
is available.  Any available service personnel records could 
also prove relevant to the claim, and should be obtained on 
remand.

Also, at the time of his original claim filed in 1982, the 
veteran indicated that he had been treated for a nervous 
disorder at VA and privately.  An attempt to obtain these 
treatment records should be made prior to the disposition of 
this appeal.  Additionally, in October 2000, a VA examiner 
opined that the veteran's current psychiatric symptomatology 
started while on active duty.  There is no indication of the 
basis or rationale for the examiner's opinion, and an 
additional VA examination is warranted.  

Lastly, in the veteran's substantive appeal received in April 
2002, he requested that he be scheduled for a hearing before 
the Board at the RO.  It appears that he was scheduled only 
for a local hearing, but thereafter stated that he waived 
appearing for a hearing.  As the case must be remanded for 
the foregoing reasons, the RO should contact the veteran and 
ask that he clarify whether or not he wants to be scheduled 
for a hearing before the Board at the RO.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Make arrangements to obtain the 
veteran's complete service medical 
records, including any separation 
examination report if available, and his 
complete service personnel records, 
through official channels.  

2.  Ask the veteran to identify all VA 
and non-VA health care providers who 
treated him for a psychiatric disorder 
since his separation from service, 
including, but not limited to, Dr. 
Ramirez Santo, the Clinica de la 
Comunidad Salud Mental, the VA medical 
facilities in Rio Piedras and San Juan, 
Centro Caribeno de Estudios Postgraduados 
(Dr. Maximo Beras Goyco), Centro de Salud 
Publica in Rio Piedras, and any 
psychiatric hospitalization in November 
1988.  Obtain records from each health 
care provider the veteran identifies.  

3.  Regardless of the veteran's response, 
make arrangements to obtain his complete 
treatment records for a psychiatric 
disorder from the Rio Piedras and San 
Juan VA medical facilities.  See VA Form 
21-526, received on June 1, 1982.

 4.  After the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims folder, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  Send 
the claims folder to the examiner for 
review.  Ask the examiner to state in the 
report if the claims folder was reviewed.  
A complete history of the claimed 
disorder should be obtained from the 
veteran.  All necessary tests should be 
conducted and all clinical findings 
reported in detail.  
The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any psychiatric 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not that any currently 
diagnosed psychiatric disorder found to 
be present had its onset during active 
service or is related to any in-service 
disease or injury.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

6.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remain adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

7.  Contact the veteran and ask that he 
clarify whether or not he wants to be 
scheduled for a hearing before the Board 
at the RO.  Take any appropriate action 
in accordance with his response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


